  Case 18-21940         Doc 70     Filed 05/06/19 Entered 05/06/19 09:34:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21940
         TRACI S GOLDEN RAGLAND

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/03/2018.

         2) The plan was confirmed on 11/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/04/2019.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-21940       Doc 70        Filed 05/06/19 Entered 05/06/19 09:34:21                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $550.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $550.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $435.70
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $14.30
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $450.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ACCOUNT RECOVERY SERVICE         Unsecured         205.00           NA            NA            0.00       0.00
Amsher Collection Serv           Unsecured      1,056.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS   Unsecured          60.00      4,796.88      4,796.88           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     60,000.00     37,060.00      37,060.00           0.00       0.00
COMMONWEALTH EDISON              Unsecured         800.00      3,017.73      3,017.73           0.00       0.00
CREDIT BUREAU DATA               Unsecured          78.00         78.73         78.73           0.00       0.00
CYBRCOLLECT                      Unsecured         272.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         236.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         211.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         209.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         139.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         130.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         130.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         129.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         118.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         114.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured         113.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured          91.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured          79.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured          74.00           NA            NA            0.00       0.00
CYBRCOLLECT                      Unsecured          59.00           NA            NA            0.00       0.00
DANE COUNTY CLERK OF COURTS      Unsecured            NA         592.82        592.82           0.00       0.00
DON BETO TRANSMITION AUTO SAL    Secured        4,000.00            NA            NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured      1,255.00            NA            NA            0.00       0.00
FIRST BANK                       Unsecured            NA         563.00        563.00           0.00       0.00
FIRST PREMIER BANK               Unsecured         350.00           NA            NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured          85.00           NA            NA            0.00       0.00
He Stark Col                     Unsecured         186.00           NA            NA            0.00       0.00
He Stark Col                     Unsecured         174.00           NA            NA            0.00       0.00
HERITAGE ACCEPTANCE CORP         Secured       11,428.45     11,428.45         100.00        100.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         298.00        298.87        298.87           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-21940       Doc 70     Filed 05/06/19 Entered 05/06/19 09:34:21                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
LETTS PROPERTY MANAGEMENT     Unsecured     19,423.00            NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured         300.00           NA           NA             0.00        0.00
Perfection Collection         Unsecured      2,470.00            NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured         500.00      5,155.00     5,155.00            0.00        0.00
T-MOBILE/T-MOBILE USA INC     Unsecured            NA         866.06       866.06            0.00        0.00
US DEPT OF EDUCATION          Unsecured      1,706.00       2,971.65     2,971.65            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                              $0.00              $0.00                  $0.00
      All Other Secured                                  $100.00            $100.00                  $0.00
TOTAL SECURED:                                           $100.00            $100.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $55,400.74                  $0.00               $0.00


Disbursements:

       Expenses of Administration                              $450.00
       Disbursements to Creditors                              $100.00

TOTAL DISBURSEMENTS :                                                                          $550.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-21940         Doc 70      Filed 05/06/19 Entered 05/06/19 09:34:21                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
